United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         October 30, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 03-30253
                         Summary Calendar



CARINE LILIANE UMUZAYIRE,

                                    Plaintiff-Appellant,

versus

HIPOLITO ACOSTA, Interim District Director,
Bureau of Citizenship and Immigration Services,
Houston, Texas,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                          (02-CV-1338-R)
                       --------------------

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Carine Liliane Umuzayire appeals from the

district court’s dismissal of her declaratory-judgment action for

lack of subject-matter jurisdiction.    Umuzayire argues that the

district court had jurisdiction to review her asylum application.

     Because Umuzayire is required to exhaust her administrative

remedies by renewing her request for asylum in the context of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
removal proceedings, the district court did not have jurisdiction

over the present case.   See Kashani v. Nelson, 793 F.2d 818, 826-27

(7th Cir. 1986). As the district court lacked jurisdiction, we too

lack jurisdiction and therefore must dismiss Umuzayire’s appeal.

AFFIRMED DISMISSED.